Title: From Abigail Smith Adams to Anonymous, June 1811
From: Adams, Abigail Smith
To: Anonymous



my dear Madam
June 1811

your two last favours of May 18th & 29th are now before me unreplied to. my apology must be that it has been our general Election for of the High, altho nigardly paid office of Govr Leiut Govenour Senators & Legislature. and pray Madam methinks I hear you ask what have you to do in it. why really nothing at all, but to give them my good wishes. but you must know that at this period there is a collecting together Friends and Relatives from all parts of the State, Some to attend the Annual Festival, and others to meet their acquaintance. accordingly we have a larger proportion of company at this period than at any other part of the Year—having had a number of Friends to visit me, my time has been occupied in attending to them, and upon my Son who was thrown from his Horse three weeks Since, and most Severly bruized So that he has been confined ever Since to his Bed, chiefly, I hope he is upon the recovery but think it will Still be a work of Time.
I am now to thank you for your interesting communications from St Petersburgh, as well as from Washington
The High and distinguishd honers confered by the Imperial Family upon mr Adams and his Family will ever be acknowledged as a Respectfull and Friendly disposition of the Emperor towards America and gratefully as it personally respects Regards her Minister. I am not anxious for fear any of their Heads Should be turned. Courts have been too Familiar to mr and mrs Adams for them to be renderd vain by the distinctions Shown them however marked, and most certainly those of the Emperor Alexander have been pecularly So. we will allow Kitty to feel herself particularly honourd and flatterd by the emperors urbanity politeness and graciousness. She ought to entertain a high Sense of it—but her good Sense will instruct her what use to make of it whenever She returns to this Country—where envy would be excited by and those passions which would do her more real injury, than all the distinctions She has received could possibly benifit her. “I was not a little pleased at her observation, that her travells, had renderd her Modest” Books may instruct & inform the mind, but we must Rise with the world, to learn Mankind—
which we Shall find “a wild where weed and flowers promiscuous shoot”
you observe that the Federal papers abuse the president for the concequences of the engagement between Commodore Rogers and the little Belt. If the president was not assailed I Should think he had not done right. The honour of the American Flag has been nobly Supported—and the insolence of the opponent properly Chastized—I regret the poor fellows who fell in concequence of the misconduct of their Commander but Innocent Blood has been Shed to appease the Slander of innocent Blood, as it Should Seem. we know who hath declared vengance is mine I will repay it,—pray my dear Madam read with attention Govr Gerrys Speech at the opening of the Legislature. do not let the Length of it terrify you. I unite with him in allmost all he has said—The assemblage as he Stiles them, the Leaders particularly deserve all the Chastisement he has given them. The Anglomanes and the alias the Junto will abuse him for it—but he cares little for that—He has not any pecuniary motive to be their Govenour, but quite otherways—he is superiour to their favors and their flattery he would despice—he Speaks the truth boldly to them and he does it in the language and Stile of a Gentleman—the Speech must be highly approved by every Friend to the honour and interests of our Country.
